


110 HR 6004 IH: Rail Infrastructure Development and

U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6004
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2008
			Mr. Oberstar (for
			 himself, Mr. Mica,
			 Ms. Corrine Brown of Florida, and
			 Mr. Shuster) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the financing of high-speed rail
		  infrastructure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rail Infrastructure Development and
			 Expansion Act for the 21st Century.
		2.High-speed
			 intercity rail facility bonds
			(a)AmendmentChapter
			 261 of title 49, United States Code, is amended by adding at the end the
			 following new section:
				
					26106.High-speed
				rail infrastructure bonds
						(a)DesignationThe
				Secretary may designate bonds for purposes of subsection (f) or section 54A of
				the Internal Revenue Code of 1986 if—
							(1)the bonds are to
				be issued by—
								(A)a State, if the
				entire railroad passenger transportation corridor containing the infrastructure
				project to be financed is within the State;
								(B)1 or more of the
				States that have entered into an agreement or an interstate compact consented
				to by Congress under section 410(a) of Public Law 105–134 (49 U.S.C 24101 nt);
				or
								(C)an agreement or an
				interstate compact described in subparagraph (B);
								(2)the bonds are for
				the purpose of financing—
								(A)projects that make
				a substantial contribution to providing the infrastructure and equipment
				required to complete a high-speed rail transportation corridor (including
				projects for the acquisition, financing, or refinancing of equipment and other
				capital improvements, including the introduction of new high-speed technologies
				such as magnetic levitation systems, track or signal improvements, the
				elimination of grade crossings, development of intermodal facilities,
				improvement of train speeds or safety, or both, and station rehabilitation or
				construction), but only if the Secretary determines that the projects are part
				of a viable and comprehensive high-speed rail transportation corridor design
				for intercity passenger service, including a design for minimally operable
				segments of a corridor designated under section 104(d)(2) of title 23, United
				States Code; or
								(B)projects for the
				Alaska Railroad;
								(3)for a railroad
				passenger transportation corridor design that includes the use of rights-of-way
				owned by a freight railroad, a written agreement exists between the applicant
				and the freight railroad regarding such use and ownership, including
				compensation for such use and assurances regarding the adequacy of
				infrastructure capacity to accommodate both existing and future freight and
				passenger operations, and including an assurance by the freight railroad that
				collective bargaining agreements with the freight railroad’s employees
				(including terms regulating the contracting of work) shall remain in full force
				and effect according to their terms for work performed by the freight railroad
				on such railroad passenger transportation corridor;
							(4)the corridor
				design eliminates existing railway-highway grade crossings that the Secretary
				determines would impede high-speed rail operations;
							(5)the applicant
				agrees to comply with—
								(A)the standards of
				section 24312, as in effect on September 1, 2008, with respect to the project
				in the same manner that the National Railroad Passenger Corporation is required
				to comply with such standards for construction work financed under an agreement
				made under section 24308(a); and
								(B)the protective
				arrangements established under section 504 of the Railroad Revitalization and
				Regulatory Reform Act of 1976 (45 U.S.C. 836) with respect to employees
				affected by actions taken in connection with the project to be financed by the
				bond; and
								(6)the applicant
				agrees not to pay the principal or interest on the bonds using funds derived
				directly or indirectly from the Highway Trust Fund, except as permitted by law
				as of the date of the enactment of this section.
							(b)Bond amount
				limitation
							(1)In
				generalThe amount of bonds designated under this section may not
				exceed—
								(A)in the case of
				subsection (f) bonds, $1,200,000,000 for each of the fiscal years 2009 through
				2018; and
								(B)in the case of
				section 54A bonds, $1,200,000,000 for each of the fiscal years 2009 through
				2018.
								(2)Carryover of
				unused limitationIf for any fiscal year the limitation amount
				under subparagraph (A) or (B) of paragraph (1) exceeds—
								(A)with respect to
				subparagraph (A) of paragraph (1), the amount of subsection (f) bonds issued
				during such year; or
								(B)with respect to
				subparagraph (B) of paragraph (1), the amount of section 54A bonds issued
				during such year,
								the
				limitation amount under subparagraph (A) or (B) of paragraph (1), as the case
				may be, for the following fiscal year (through fiscal year 2023) shall be
				increased by the amount of such excess.(c)PreferenceThe
				Secretary shall give preference to the designation under this section of bonds
				for projects—
							(1)to be funded
				through a combination of subsection (f) bonds and section 54A bonds;
							(2)which propose to
				link rail passenger service with other modes of transportation;
							(3)expected to have a
				significant impact on air traffic congestion;
							(4)expected to also
				improve commuter rail operations;
							(5)where all
				environmental work has already been completed and the project is ready to
				commence; or
							(6)that have received
				financial commitments and other support of State and local governments.
							(d)Timely
				disposition of applicationThe Secretary shall grant or deny a
				requested designation within 9 months after receipt of an application.
						(e)Annual
				reports
							(1)From issuer of
				bondsThe issuer of bonds designated under subsection (a) shall
				report annually to the Secretary regarding the terms of outstanding designated
				bonds and the progress made with respect to the project financed by the
				bonds.
							(2)From
				SecretaryThe Secretary, in consultation with the Secretary of
				the Treasury, shall transmit to the Congress an annual report which
				includes—
								(A)reports received
				under paragraph (1); and
								(B)an assessment of
				the progress made toward completion of high-speed rail transportation corridors
				resulting from projects financed by bonds designated under subsection
				(a).
								(f)Tax treatment of
				subsection (f) bonds
							(1)Exclusion from
				gross incomeThe interest on a bond designated by the Secretary
				under subsection (a) for purposes of this subsection shall be excluded from
				gross income under section 103 of the Internal Revenue Code of 1986,
				notwithstanding section 149(c) of such Code.
							(2)Exemption from
				volume capFor purposes of section 146 of such Code, a bond
				designated by the Secretary under subsection (a) for purposes of this
				subsection shall be considered to be exempt from the volume cap of the issuing
				authority in the same manner as bonds listed in subsection (g) of such section
				146.
							(g)Refinancing
				rulesBonds designated by the Secretary under subsection (a) may
				be issued for refinancing projects only if the indebtedness being refinanced
				(including any obligation directly or indirectly refinanced by such
				indebtedness) was originally incurred by the issuer—
							(1)after the date of
				the enactment of this section;
							(2)for a term of not
				more than 3 years;
							(3)to finance projects
				described in subsection (a)(2); and
							(4)in anticipation of
				being refinanced with proceeds of a bond designated under subsection
				(a).
							(h)Provisions
				regarding high-speed rail service
							(1)Status as
				employer or carrierAny entity providing railroad transportation
				(within the meaning of section 20102) that begins operations after the date of
				the enactment of this section and that uses property acquired pursuant to this
				section (except as provided in subsection (a)(2)(B)), shall be considered an
				employer for purposes of the Railroad Retirement Act of 1974 (45 U.S.C. 231 et
				seq.) and considered a carrier for purposes of the Railway Labor Act (45 U.S.C.
				151 et seq.).
							(2)Collective
				bargaining agreementAny entity providing high-speed intercity
				passenger railroad transportation (within the meaning of section 20102) that
				begins operations after the date of enactment of this section on a project
				funded in whole or in part by bonds designated under subsection (a), and
				replaces intercity rail passenger service that was provided by another entity
				as of the date of enactment of this section, shall enter into an agreement with
				the authorized bargaining agent or agents for employees of the predecessor
				provider that—
								(A)gives each employee
				of the predecessor provider priority in hiring according to the employee’s
				seniority on the predecessor provider for each position with the replacing
				entity that is in the employee’s craft or class and is available within three
				years after the termination of the service being replaced;
								(B)establishes a
				procedure for notifying such an employee of such positions;
								(C)establishes a
				procedure for such an employee to apply for such positions; and
								(D)establishes rates
				of pay, rules, and working conditions.
								(3)Immediate
				replacement of existing rail passenger service
								(A)NegotiationsIf
				the replacement of preexisting intercity rail passenger service occurs
				concurrent with or within a reasonable amount of time before the commencement
				of the replacing entity’s high-speed rail passenger service, the replacing
				entity shall give written notice of its plan to replace existing rail passenger
				service to the authorized collective bargaining agent or agents for the
				employees of the predecessor provider at least 90 days prior to the date it
				plans to commence service. Within 5 days after the date of receipt of such
				written notice, negotiations between the replacing entity and the collective
				bargaining agent or agents for the employees of the predecessor provider shall
				commence for the purpose of reaching agreement with respect to all matters set
				forth in paragraph (2)(A)–(D). The negotiations shall continue for 30 days or
				until an agreement is reached, whichever is sooner. If at the end of 30 days
				the parties have not entered into an agreement with respect to all such
				matters, the unresolved issues shall be submitted for arbitration in accordance
				with the procedure set forth in subparagraph (B).
								(B)ArbitrationIf
				an agreement has not been entered into with respect to all matters set forth in
				paragraph (2)(A)–(D) as provided in subparagraph (A) of this paragraph, the
				parties shall select an arbitrator. If the parties are unable to agree upon the
				selection of such arbitrator within 5 days, either or both parties shall notify
				the National Mediation Board, which shall provide a list of seven arbitrators
				with experience in arbitrating rail labor protection disputes. Within 5 days
				after such notification, the parties shall alternately strike names from the
				list until only one name remains, and that person shall serve as the neutral
				arbitrator. Within 45 days after selection of the arbitrator, the arbitrator
				shall conduct a hearing on the dispute and shall render a decision with respect
				to the unresolved issues set forth in paragraph (2)(A)–(D). This decision shall
				be final, binding, and conclusive upon the parties. The salary and expenses of
				the arbitrator shall be borne equally by the parties; all other expenses shall
				be paid by the party incurring them.
								(C)Service
				commencementA replacing entity under this paragraph shall
				commence service only after an agreement is entered into with respect to the
				matters set forth in paragraph (2)(A)–(D) or the decision of the arbitrator has
				been rendered.
								(4)Subsequent
				replacement of existing rail passenger serviceIf the replacement
				of existing rail passenger service takes place within 3 years after the
				replacing entity commences high-speed rail passenger service, the replacing
				entity and the collective bargaining agent or agents for the employees of the
				predecessor provider shall enter into an agreement with respect to the matters
				set forth in paragraph (2)(A)–(D). If the parties have not entered into an
				agreement with respect to all such matters within 60 days after the date on
				which the replacing entity replaces the predecessor provider, the parties shall
				select an arbitrator using the procedures set forth in paragraph (3)(B), who
				shall, within 20 days after the commencement of the arbitration, conduct a
				hearing and decide all unresolved issues. This decision shall be final,
				binding, and conclusive upon the parties.
							(i)Issuance of
				regulationsNot later than 6 months after the date of the
				enactment of this section, the Secretary shall issue regulations for carrying
				out this section.
						(j)DefinitionsFor
				purposes of this section—
							(1)Subsection
				(f) bondThe term
				subsection (f) bond means a bond designated by the Secretary under
				subsection (a) for purposes of subsection (f).
							(2)Section 54A
				bondThe term section 54A bond means a bond
				designated by the Secretary under subsection (a) for purposes of section 54A of
				the Internal Revenue Code of 1986 (relating to credit to holders of qualified
				high-speed rail infrastructure
				bonds).
							.
			(b)Table of
			 sections amendmentThe table of sections of chapter 261 of title
			 49, United States Code, is amended by adding after the item relating to section
			 26105 the following new item:
				
					
						26106. High-speed rail infrastructure
				bonds.
					
					.
			3.Tax credit to
			 holders of qualified high-speed rail infrastructure bonds
			(a)In
			 generalPart IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to credits against tax) is amended by adding at
			 the end the following new subpart:
				
					INonrefundable
				credit for holders of qualified high-Speed rail infrastructure bonds
						
							Sec. 54A. Credit to holders of qualified
				  high-speed rail infrastructure bonds
						
						54A.Credit to
				holders of qualified high-speed rail infrastructure bonds
							(a)Allowance of
				creditIn the case of a taxpayer who holds a qualified high-speed
				rail infrastructure bond on a credit allowance date of such bond which occurs
				during the taxable year, there shall be allowed as a credit against the tax
				imposed by this chapter for such taxable year an amount equal to the sum of the
				credits determined under subsection (b) with respect to credit allowance dates
				during such year on which the taxpayer holds such bond.
							(b)Amount of
				credit
								(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a qualified high-speed rail
				infrastructure bond is 25 percent of the annual credit determined with respect
				to such bond.
								(2)Annual
				creditThe annual credit determined with respect to any qualified
				high-speed rail infrastructure bond is the product of—
									(A)the applicable
				credit rate, multiplied by
									(B)the outstanding
				face amount of the bond.
									(3)Applicable
				credit rateFor purposes of paragraph (2), the applicable credit
				rate with respect to an issue is the rate equal to an average market yield (as
				of the day before the date of sale of the issue) on outstanding long-term
				corporate debt obligations (determined under regulations prescribed by the
				Secretary).
								(4)Credit allowance
				dateFor purposes of this section, the term credit
				allowance date means—
									(A)March 15,
									(B)June 15,
									(C)September 15,
				and
									(D)December
				15.
									Such term
				includes the last day on which the bond is outstanding.(5)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed.
								(c)Limitation based
				on amount of tax
								(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under this part (other than this subpart and subpart
				C).
									(2)Carryover of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by paragraph (1) for such taxable year, such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such taxable year.
								(d)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
							(e)Qualified
				high-speed rail infrastructure bondFor purposes of this part,
				the term qualified high-speed rail infrastructure bond means any
				bond issued as part of an issue if—
								(1)the issuer
				certifies that the Secretary of Transportation has designated the bond for
				purposes of this section under section 26106(a) of title 49, United States
				Code, as in effect on the date of the enactment of this section,
								(2)95 percent or more
				of the proceeds from the sale of such issue are to be used for expenditures
				incurred after the date of the enactment of this section for any project
				described in section 26106(a)(2) of title 49, United States Code,
								(3)the term of each
				bond which is part of such issue does not exceed 20 years,
								(4)the payment of
				principal with respect to such bond is the obligation solely of the issuer,
				and
								(5)the issue meets
				the requirements of subsection (f) (relating to arbitrage).
								(f)Special rules
				relating to arbitrage
								(1)In
				generalSubject to paragraph (2), an issue shall be treated as
				meeting the requirements of this subsection if as of the date of issuance, the
				issuer reasonably expects—
									(A)to spend at least
				95 percent of the proceeds from the sale of the issue for 1 or more qualified
				projects within the 3-year period beginning on such date,
									(B)to incur a binding
				commitment with a third party to spend at least 10 percent of the proceeds from
				the sale of the issue, or to commence construction, with respect to such
				projects within the 6-month period beginning on such date, and
									(C)to proceed with
				due diligence to complete such projects and to spend the proceeds from the sale
				of the issue.
									(2)Rules regarding
				continuing compliance after 3-year determinationIf at least 95
				percent of the proceeds from the sale of the issue is not expended for 1 or
				more qualified projects within the 3-year period beginning on the date of
				issuance, but the requirements of paragraph (1) are otherwise met, an issue
				shall be treated as continuing to meet the requirements of this subsection if
				either—
									(A)the issuer uses
				all unspent proceeds from the sale of the issue to redeem bonds of the issue
				within 90 days after the end of such 3-year period, or
									(B)the following
				requirements are met:
										(i)The issuer spends
				at least 75 percent of the proceeds from the sale of the issue for 1 or more
				qualified projects within the 3-year period beginning on the date of
				issuance.
										(ii)Either—
											(I)the issuer spends
				at least 95 percent of the proceeds from the sale of the issue for 1 or more
				qualified projects within the 4-year period beginning on the date of issuance,
				or
											(II)the issuer pays
				to the Federal Government any earnings on the proceeds from the sale of the
				issue that accrue after the end of the 3-year period beginning on the date of
				issuance and uses all unspent proceeds from the sale of the issue to redeem
				bonds of the issue within 90 days after the end of the 4-year period beginning
				on the date of issuance.
											(g)Recapture of
				portion of credit where cessation of compliance
								(1)In
				generalIf any bond which when issued purported to be a qualified
				high-speed rail infrastructure bond ceases to be such a qualified bond, the
				issuer shall pay to the United States (at the time required by the Secretary)
				an amount equal to the sum of—
									(A)the aggregate of
				the credits allowable under this section with respect to such bond (determined
				without regard to subsection (c)) for taxable years ending during the calendar
				year in which such cessation occurs and the 2 preceding calendar years,
				and
									(B)interest at the
				underpayment rate under section 6621 on the amount determined under
				subparagraph (A) for each calendar year for the period beginning on the first
				day of such calendar year.
									(2)Failure to
				payIf the issuer fails to timely pay the amount required by
				paragraph (1) with respect to such bond, the tax imposed by this chapter on
				each holder of any such bond which is part of such issue shall be increased
				(for the taxable year of the holder in which such cessation occurs) by the
				aggregate decrease in the credits allowed under this section to such holder for
				taxable years beginning in such 3 calendar years which would have resulted
				solely from denying any credit under this section with respect to such issue
				for such taxable years.
								(3)Special
				rules
									(A)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (2) only with respect to credits allowed by reason of this section
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards under subsection (c) shall be
				appropriately adjusted.
									(B)No credits
				against taxAny increase in tax under paragraph (2) shall not be
				treated as a tax imposed by this chapter for purposes of determining—
										(i)the amount of any
				credit allowable under this part, or
										(ii)the amount of the
				tax imposed by section 55.
										(h)Other definitions
				and special rulesFor purposes of this section—
								(1)BondThe
				term bond includes any obligation.
								(2)Qualified
				projectThe term qualified project means any project
				described in section 26106(a)(2) of title 49, United States Code.
								(3)Treatment of
				changes in useFor purposes of subsection (e)(2), the proceeds
				from the sale of an issue shall not be treated as used for a qualified project
				to the extent that the issuer takes any action within its control which causes
				such proceeds not to be used for a qualified project. The Secretary shall
				prescribe regulations specifying remedial actions that may be taken (including
				conditions to taking such remedial actions) to prevent an action described in
				the preceding sentence from causing a bond to fail to be a qualified high-speed
				rail infrastructure bond.
								(4)Partnership; s
				corporation; and other pass-thru entitiesUnder regulations
				prescribed by the Secretary, in the case of a partnership, trust, S
				corporation, or other pass-thru entity, rules similar to the rules of section
				41(g) shall apply with respect to the credit allowable under subsection
				(a).
								(5)Bonds held by
				regulated investment companiesIf any qualified high-speed rail
				infrastructure bond is held by a regulated investment company, the credit
				determined under subsection (a) shall be allowed to shareholders of such
				company under procedures prescribed by the Secretary.
								(6)ReportingIssuers
				of qualified high-speed rail infrastructure bonds shall submit reports similar
				to the reports required under section
				149(e).
								.
			(b)Amendments to
			 other Code sections
				(1)ReportingSubsection
			 (d) of section 6049 of the Internal Revenue Code of 1986 (relating to returns
			 regarding payments of interest) is amended by adding at the end the following
			 new paragraph:
					
						(9)Reporting of
				credit on qualified high-speed rail infrastructure bonds
							(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A(d) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54A(b)(4)).
							(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A), subsection (b)(4) shall
				be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i)
				of such subsection.
							(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
							.
				(2)Treatment for
			 estimated tax purposes
					(A)IndividualSection
			 6654 of such Code (relating to failure by individual to pay estimated income
			 tax) is amended by redesignating subsection (m) as subsection (n) and by
			 inserting after subsection (l) the following new subsection:
						
							(m)Special rule for
				holders of qualified high-speed rail infrastructure bondsFor
				purposes of this section, the credit allowed by section 54A to a taxpayer by
				reason of holding a qualified high-speed rail infrastructure bond on a credit
				allowance date shall be treated as if it were a payment of estimated tax made
				by the taxpayer on such
				date.
							.
					(B)CorporateSection
			 6655 of such Code (relating to failure by corporation to pay estimated income
			 tax) is amended by adding at the end of subsection (g) the following new
			 paragraph:
						
							(5)Special rule for
				holders of qualified high-speed rail infrastructure bondsFor
				purposes of this section, the credit allowed by section 54A to a taxpayer by
				reason of holding a qualified high-speed rail infrastructure bond on a credit
				allowance date shall be treated as if it were a payment of estimated tax made
				by the taxpayer on such
				date.
							.
					(c)Clerical
			 amendments
				(1)The table of
			 subparts for part IV of subchapter A of chapter 1 is amended by adding at the
			 end the following new item:
					
						
							Subpart I. Nonrefundable Credit for
				Holders of Qualified High-Speed Rail Infrastructure
				Bonds
						
						.
				(2)Section 6401(b)(1)
			 is amended by striking and H and inserting H, and
			 I.
				(d)Issuance of
			 regulationsNot later than 6 months after the date of the
			 enactment of this section, the Secretary of the Treasury shall issue
			 regulations for carrying out this section and the amendments made by this
			 section.
			(e)High-speed
			 intercity rail facilities
				(1)Requirement to
			 meet title 49 requirementsSection 142(i) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(4)Additional
				requirementsA bond issued as part of an issue described in
				subsection (a)(11) shall not be considered an exempt facility bond unless the
				requirements of paragraphs (1) through (6) of section 26106(a) of title 49,
				United States Code, are
				met.
						.
				(2)Revision of
			 speed requirementSection 142(i)(1) of such Code is amended by
			 striking 150 miles per hour and inserting 110 miles per
			 hour.
				(f)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
